536 F.2d 1113
In re Issac WASHINGTON and Peter Rinaldi, Defendants-Appellants.
No. 75-1773.
United States Court of Appeals,Fifth Circuit.
July 26, 1976.

Mark R. Baer, Miami, Fla.  (Court appointed), for Rinaldi.
James J. Hogan, Miami Beach, Fla.  (Court appointed), Joseph Mincberg, Miami, Fla., for Washington.
Terence M. Brown, Appellate Sec., Crim. Div., U.S. Dept. of Justice, Washington, D.C., Robert W. Rust, U.S. Atty., Miami, Fla., for appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion May 24, 1976, 5 Cir., 1976, 531 F.2d 1297).
Before BROWN, Chief Judge, GEWIN, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE, TJOFLAT and HILL, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Due to illness WISDOM and THORNBERRY, Circuit Judges, did not participate in this decision